DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2020 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The current claims put forth a sprayer that includes a processor that continuously adjusts a turbine and longitudinally adjusts a nozzle actuator to provide for a correlated turbine speed and nozzle opening size. The turbine speed and nozzle opening are adjusted to provide for a desired air volume and air current speed, during a spraying operation. The speed and opening size are determined by the processor, and configured to provide for a more accurate spray operation. The best known prior art includes U.S. Patent No. 5,373,990 to Ballu, US Patent Publication No. 2012/0325929 to Landers, U.S. Patent No. 4,657,476 to Berg, and Spanish Patent No. 1,045,847 to Perez. Notably, Perez is the device, upon which the system of the current invention improves. Perez lacks the automated configuration of the current device. While the prior art puts forth structural features and considerations of the current device, none of which provide for the improvement contemplated by the current claims. Additionally, Examiner finds no teaching, suggestion or motivation to combine prior art elements to arrive at the current device. Therefore, the claims define over known prior art, and are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752